DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are under consideration on the merits.
Priority
This application is a divisional application of United States Patent Application Serial No. 15/877,510, having a filing date of January 23, 2018, which claims filing benefit of United States Provisional Patent Application Serial No. 62/449,303, having a filing date of January 23, 2017.  As such the effectively filed date for the instant application is January 23, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for evaluating growth and development of implanted xenograft human breast cancer cells in Peromyscus californicus mouse as a host said method comprising:
a) implanting into an immunosuppressed Peromyscus californicus mouse human  estrogen receptor negative ER (−) or estrogen receptor positive ER (+) xenograft human breast cancer cells admixed with human stromal fibroblasts into a target anatomical site,
b) following implantation of the xenograft human breast cancer cells admixed with human stromal fibroblasts of step (a) allowing a cancerous tumor growth as a result of the xenograft implantation,
c) evaluating the growth of the xenograft cancer and/or evaluating the health of the Peromyscus californicus mouse as compared to an immunosuppressed mouse not carrying the implanted xenograft, 
does not reasonably provide enablement for (i) implanting a xenograft comprising any type of cancer cells other than the scoped xenograft of human breast cancer cells admixed with human stromal fibroblasts, and (ii) any animal of genus Peromyscus mouse other than the species Peromyscus californicus mouse.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make or use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue”.
The Breadth of the Claims
The instant claims are drawn to a method for evaluating growth and development of cancer cells comprising: implanting xenograft cancer cells in an animal of the genus Peromyscus; and evaluating the growth of the xenograft cancer cells and/or evaluating the health of the animal following the implantation. Embodiments limit wherein the evaluation comprises an in vivo evaluation of one or more characteristics of the xenograft cancer cells; wherein the evaluation comprises an ex vivo evaluation of one or more characteristics of the xenograft cancer cells, wherein the evaluation comprises gene expression profiling of the xenograft cancer cells and/or of the animal; further comprising administering a biologically active agent and/or a known or potential anticancer therapy to the animal before, during, and/or after implantation of the xenograft cancer cells. 
The claims are drawn to an animal of the genus Peromyscus which is a genus of small North American rodents known colloquially as deer mice implanted with any cancer cell xenograft.
The claims broadly embrace (i) implanting a xenograft comprising any type of cancer cells, and (ii) any animal of genus Peromyscus.
The Amount of Direction Provided by the Inventor/The Existence of Working Examples
The claims broadly embrace (i) implanting a xenograft comprising any type of cancer cells, and (ii) any animal of genus Peromyscus which is unpredictable.

The specification narrowly discloses the species P. californicus mouse immunosuppressed and then implanted with ER(+)  or (ER(-) human breast cancer cells admixed with human stromal fibroblasts.  The specification discloses in example 1, daily cyclosporine (CsA) was administered in P. californicus and P. leucopus females about 5 months old, after implantation of ER(-) MDA-MB-231 cells admixed with human HFFF2 fibroblasts (1 million fibroblasts). CsA at this dosage has been previously shown to cause immunosuppression in mice and rats permitting the growth of human cancer xenografts. As control, the same admixture of MDA-MB-231/HFFF2 cells was implanted into immunoincompetent SCID mice. As shown in FIG. 1 and FIG. 2 tumors grew in both SCID mice and P. californicus and the animals exhibited similar tumor growth rates. As shown in FIG. 3, histologically, in P. californicus muscle infiltration was apparent which is consistent with the aggressive growth of MDA-MB-231 cells in vivo.  Interestingly, in P. leucopus tumors did not grow, which was believed to be due at least in part to reduce mitogenic potential of P. leucopus sera as compared to sera of P. californicus (FIG. 4). 
In addition, the specification in example 2, discloses P. californicus was examined as a host for breast tumor growth using ER(+) human breast cancer cells. The human estrogen-dependent MCF7 breast cancer cells that in mice require E2 supplementation for adequate growth were utilized 3 million MCF7 cells admixed with 1 million HFFF2 human stromal fibroblasts were implanted in the fat pad of female P. califomicus. The animals were administered daily CsA. Of the 5 mice implanted with the MCF7 cells, a palpable tumor grew in one animal that after 3 weeks reached a size of about 150 mm3. The tumor was characterized by nuclear pleomorphism, several actively proliferating cells and occasional neutrophil accumulations, resembling the histology of ER(+) breast cancers in women (FIG. 5 - mitotic figures are indicated by the arrows and neutrophils' accumulation are indicated by the asterisks in the figure). In the remaining 4 animals only palpable nodules could be detected at which histology indicated the presence of "scar tissue".  It was then hypothesized that different endogenous E2 levels may account for the distinct tumor-promoting activities of the different animals. Thus, plasma E2 levels were assessed and found to range between 13.97 pg/ml - 44.79 pg/ml with the animal bearing the tumor having 22.89 pg/ml estradiol in the plasma. This implied that the distinct tumor-promoting activities of the different animals recorded were not directly related to their E2 levels. It was noteworthy that all values exceeded the typical mouse (Mus) values that are usually at the range of 3-5 pg/ml and approached the levels of post-menopausal women that range at about 50pg/ml.  It was hypothesized that stromal fibroblasts may increase the tumorigenicity of MCF7 cells and an additional experiment was performed in which increased numbers of HFFF2 fibroblasts were admixed with the MCF7 cells prior to cell inoculation (3 million HFFF2 and 3 million MCF7).  Consistent with this hypotheses, in this experiment 4 out of 5 animals had tumors that grew to an average volume of about 250mm3 (FIG. 6, FIG. 7).
However, the specification fails to provide specific guidance to teach any other species of Peromyscus genus implanted with any type of cancer cell xenograft other than P. califomicus implanted with ER(-) or ER(+) breast admixed with human fibroblast and CsA resulting in tumor growth phenotype and followed by evaluating the growth of the human breast cancer cells and the health of the P. califomicus as scoped above.
For example the art teaches Peromyscus includes more species than any other North American mammalian genus (Bedford et al (Bedford et al, “Peromyscus mice as a model for studying natural variation.” Elife. 2015). Much of our understanding of Peromyscus biology comes from studies of two ubiquitous species that have proven amenable to laboratory life P. malliculatus (deer mice) and P. leucopus (white-footed mice). However, most Peromyscus species remain comparatively understudied, particularly in Central America and Mexico where taxonomic diversity and endemism (i.e., where species are unique to a given geographic location) is greatest (p 5 Box 1).  In addition, Havighorst et al (Seminars in Cell & Developmental Biology 61 (2017) 150–155) teach the use of Peromyscus as a disease model is impeded by two major factors. First, there is a lack of genomic tools and technologies, which limits genetic manipulations of cells and tissues. Second, the lack of antibodies raised specifically against Peromyscus proteins restricts both morphological studies at the tissue, cellular and subcellular level and studies demanding manipulation of protein function.  It is quite likely that, as the necessary tools for working more closely with them are developed, the near future will see an increased utilization of this species in new and unforeseen lines of research in the wider area of modeling human disease (p 154 2nd column).
As a second issue, the claim require any type of cancer cell xenograft and the specification only teaches human estrogen regulated MCF-7 ER(+) breast cancer cells and human estrogen independent MDA-MB-231 ER(-) breast cancer cells admixed with human stromal fibroblasts and implantation into immunosuppressed P. californicus mouse.
The specification teaches P. californicus, following cyclosporine mediated immunosuppression, supports the growth of both MDA-MB-231 estrogen-independent and MCF7 estrogen receptor-positive in 5- to 8-month-old female P. leucopus and P. Californicus breast cancers without exogenous estradiol supplementation in examples 1 and 2. The specification hypothesized that different endogenous E2 levels may account for the distinct tumor-promoting activities of different animals [0055]. This study demonstrates the feasibility of using P. califomicus for the growth of ER positive breast cancers in vivo without exogenous E2 supplementation. The fact that E2 levels in P. califomicus approximate those of postmenopausal women who develop about half of the ER-positive breast cancers offers a model that may be particularly pertinent for the study of this cohort of breast cancer patients [0057]. 
However the art by Steger et al, (abstract, 1980) teach Peromyscus leucopus, with an average lifespan of 48 months, showed unchanged levels of serum estradiol, between the ages of 12 and 48 months. The lack of significant changes in estrogen parameters is in very marked contrast to those in the aging laboratory mouse and rat (abstract).
Thus it is unpredictable if the P. leucopus implanted breast cancers without exogenous estradiol supplementation in in 5- to 8-month-old female which have unstable endogenous estrogen levels would necessarily work in P. leucopus breast cancers without exogenous estradiol supplementation in in 12- to 48-month-old female which have stable endogenous estrogen levels as evidenced by Steger et al.
Therefore, the art suggests that a genus of Peromyscus mice with any type of cancer cells xenograft, is unpredictable other than P. califomicus implanted with ER(-) or ER(+) breast admixed with human fibroblast and CsA resulting in tumor growth phenotype as scoped above, as evidenced by Bedford et al, Havighorst et al  and by Steger et al.
3) 	The breadth of the instant claims encompass Peromyscus mice that lacks the tumor growth phenotype.  However, the breadth of these claims encompasses the use of Peromyscus mice models that lack tumor development.
The specification discloses this study demonstrates the feasibility of using P. califomicus for the growth of ER positive breast cancers in vivo without exogenous E2 supplementation. The fact that E2 levels in P. califomicus approximate those of postmenopausal women who develop about half of the ER-positive breast cancers offers a model that may be particularly pertinent for the study of this cohort of breast cancer patients. Collectively, through appropriate genetic manipulation or optimization of CsA-mediated immunosuppression P. californicus may provide an attractive alternative to mice in
modeling ER(+) breast cancers in vivo [0057].
However, the specification fails to provide specific guidance to teach a use for Peromyscus mice implanted with any type of cancer cell xenograft that lacks the tumor growth phenotype.
  Therefore, the use of the Peromyscus mice will not function unless the Peromyscus mice model of the claims develops tumors.  Therefore, the instant claims are not enabled by the specification for Peromyscus mice with any cancer xenograft model for any Peromyscus model that does not develop tumors or use of such an Peromyscus mouse model in cancer model method because the specification fails to provide an enabled use for such Peromyscus mouse method will not function unless the claimed mouse develops tumor.
	Overall the full breadth of the instant claims are not enabled by the specification because the specification fails to provide specific guidance to teach a use for a Peromyscus mouse model for cancer model in vivo that does not develop tumor, as embraced by the claims.  
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed. 
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Navara et al (J. Pineal Res, 43:215–224, 2007) , 
 Nelson et al, (Journal of Biological Rhythms, 9(3-4): 233-249, 1994) 
Hill et al (Journal of Mammary Gland Biology and Neoplasia. 16 (3): 235–45, 2011
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632